Citation Nr: 0410433	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-12 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had recognized guerrilla service from November 1944 to 
June 1946.  He died in December 1990.  The appellant is his 
surviving spouse.

This appeal arises from a June 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of 
the Philippines, which denied entitlement to service connection 
for the cause of the veteran's death, determined that the 
appellant was not legally eligible for accrued benefits, and 
determined that the appellant was not legally eligible for death 
pension benefits.  

In a March 2004 rating decision, the RO denied entitlement to 
Dependency and Indemnity Compensation (DIC) under the provisions 
of 38 U.S.C.A. § 1318.  The appellant has not filed a notice of 
disagreement as to that determination, and it is not currently 
before the Board on appeal.  


FINDINGS OF FACT

1.  The veteran had recognized military service as a guerilla from 
November 1944 to June 1946 (during World War II).

2.  Service connection was not established for any disease or 
injury during the veteran's lifetime.

3.  The veteran died in December 1990.  His certificate of death 
found the causes of his death to be cardio-pulmonary arrest with 
antecedent causes of pulmonary tuberculosis (PTB) and congestive 
heart failure (CHF).  There were no other significant conditions 
contributing to the veteran's death.  

4.  The appellant filed her DIC claim, which is also considered a 
claim for accrued benefits, in September 2001, more than 10 years 
after the veteran's death.

5.  The causes of the veteran's death were not incurred in or 
chronically aggravated by his military service or during any 
applicable presumptive period following service.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.312 (2003).

2.  The appellant's application for accrued benefits is untimely; 
accordingly, she is not entitled to accrued benefits.  38 U.S.C.A. 
§ 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2003).

3.  The appellant is not eligible for a nonservice-connected death 
pension based on the veteran's recognized military service.  38 
U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

All relevant facts regarding the issues decided below have been 
properly developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or assist.  As 
discussed below, the development conducted by VA in this case 
fully meets the requirements of the provisions of 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application. 

Second, VA has a duty to notify the appellant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  Id.

In letters dated in November 2001 and December 2003, as well as in 
the discussions in the June 2002 RO decision and cover letter, 
statement of the case, and supplemental statements of the case, 
the RO informed the appellant of the evidence required in order to 
establish her current claims, including the reasons that her 
claims had been denied.  She was also notified of her and VA's 
respective duties.  Although the RO did not specifically ask her 
to submit all evidence in her possession, any such error is 
harmless, as the appellant stated in August 2002 that all of her 
husband's papers had been submitted.  The November 2001 letter 
preceded the RO's initial denial of the claims in June 2002.  
Moreover, the appellant did not produce any additional information 
or evidence in response to the RO's December 2003 letter.  Based 
on the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  All records pertinent to the current claim in 
the possession of the Federal government have been obtained, to 
include service medical records.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  The appellant specifically identified 
treatment records and completed an authorization form to obtain 
records from the Veterans Memorial Medical Center (VMMC).  Records 
from VMMC dated from 1977 to 1990 have been obtained for the file.  
There is no indication of any additional relevant records that the 
RO failed to obtain.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  A medical opinion is 
not necessary to make a decision as to this claim, inasmuch as 
there is no competent evidence tending to show that the veteran 
had any of the conditions which caused his death during service or 
the presumptive period.  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  Moreover, during his lifetime, the veteran denied 
incurring any wounds or illnesses during his military service.  
Accordingly, VA need not obtain a medical opinion in this case 
because there is no reasonable possibility that it would 
substantiate the claim.

Based on the above analysis, no reasonable possibility exists that 
further notice or assistance would aid in the substantiation of 
the appellant's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(d).  In addition, as the appellant has been provided the 
opportunity to present evidence and arguments on her behalf and 
availed herself of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In addition, with respect to the claims for accrued benefits and 
death pension, the VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Any error for noncompliance with the provisions 
of the VCAA is harmless.  


II.  Factual background

The veteran died in December 1990 at the age of 75.  The death 
certificate lists the immediate cause of his death as cardio-
respiratory arrest, with antecedent causes of PTB and CHF.  In 
September 2001, the appellant filed a DIC claim indicating that 
she was claiming that the cause of the veteran's death was due to 
service.  

The service medical records include an Affidavit for Philippine 
Army Personnel dated in January 1946, which reflects that the 
veteran did not sustain any wounds or illnesses during service.  A 
February 1946 record reflects that the veteran had malaria.  In 
August 1946, he was treated for urticara.  The November 1946 
discharge report indicates that the veteran's cardiovascular 
system was normal, the lungs were "apparently normal", and that a 
healthy chest X-ray film was shown.    

In June 1977, certification was received confirming that the 
veteran had active military service for VA purposes (that is, 
recognized guerrilla service) from November 1944 to June 1946.  

Terminal medical records from VMMC dated from December 1988 to 
December 1990 are on file.  A December 1988 record reflects that 
the veteran's diagnosed disabilities included chronic obstructive 
pulmonary disease (COPD) and pulmonary tuberculosis (PTB).  In 
November 1990, the diagnoses included COPD, secondary to chronic 
bronchitis, pulmonary emphysema, active PTB, and urinary tract 
infection.  The records also show that the veteran was 
hospitalized from November to December 1990 with diagnoses 
including COPD secondary to chronic bronchitis/pulmonary 
emphysema; PTB; indirect inguinal hernia; and arteriosclerotic 
heart disease (ASHD).  

The file also includes the veteran's complete medical records 
dated from 1977 to 1990.  Diagnosis of PTB and emphysema based on 
chest X-ray film findings were made as early as September 1977.  A 
September 1977 record also reflects that the veteran had taken 
medication for PTB from 1968 forward.  The veteran was 
hospitalized from September to October 1977 due to inguinal 
hernia, for which herniorrhaphy was performed.  A record dated in 
March 1982 shows that PTB was shown upon chest X-ray films.  The 
veteran was hospitalized in December 1988 for treatment of PTB, 
COPD with chronic bronchitis, and pulmonary emphysema.  The 
history indicated that he had a history of PTB since 1979.  
February 1989 chest X-ray films showed PTB, pulmonary emphysema, 
and arteriosclerotic aorta.  Chest X-ray films taken in May 1990 
revealed PTB, chronic bronchitis, and possible pneumonitis with 
probable pleurisy of the left base.  A June 1990 electrocardiogram 
(ECG) was shown to be abnormal due to incomplete bundle branch 
block.

The appellant presented testimony at a hearing held at the RO in 
June 2003.  She stated that the veteran had malaria during service 
and she knew that the veteran died from malaria.  She also 
testified that the veteran had PTB which resulted from malaria, 
but that she had no paper proving that the veteran had died due to 
malaria.  

III.  Legal analysis

A.  Cause of death

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected disability.  
38 U.S.C.A. § 1310 (West 2002).  To establish service connection 
for the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly or 
with some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show that 
it casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for cardiovascular-renal disease (including 
hypertension) may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  If the claimed disorder is pulmonary tuberculosis (PTB), 
service connection may be granted if the condition is manifested 
to a compensable degree within the presumptive time period.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Evidence of activity on comparative study of X-ray 
films showing pulmonary tuberculosis within the three-year 
presumptive period will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. §§ 3.307(a)(3); 
3.371(a).

The appellant contends that the causes of the veteran's death are 
attributable to service, and maintains that these resulted from 
his having malaria during service.

At the time of the veteran's death, service connection was not in 
effect for any condition.  The service medical records show 
treatment for malaria during service, but are negative for any 
pulmonary or cardiovascular condition.  No cardiovascular or lung 
abnormalities were shown on the November 1946 separation 
examination report.  Ultimately, the veteran died in December 
1990, and his certificate of death found the causes of his death 
to be cardio-pulmonary arrest with antecedent causes of PTB and 
congestive heart failure.  There were no other significant 
conditions contributing to the veteran's death.  

A review of the evidence reveals that there is no indication that 
the veteran ever suffered from any of the primary or underlying 
causes of his death as listed on his death certificate at any time 
during service, or for decades thereafter.  Records dated in 1977 
document the veteran's earliest diagnosis of PTB based on X-ray 
films, although medical history indicates that this may have had 
its onset as early as 1968.  Even establishing 1968 as the 
earliest diagnosis of PTB, this is still more than 20 years after 
the veteran's period of service, and PTB has not been 
etiologically linked in any way to the veteran's period of service 
or shown to have had its onset within 3 years of the veteran's 
discharge.  

The earliest documentation of a pulmonary/cardiovascular 
condition, other than PTB is shown in records dated in 1977, which 
include a diagnosis of emphysema.  Records dated from 1977 to 1990 
reflect treatment for various other pulmonary and cardiovascular 
conditions including COPD, chronic bronchitis and ASHD.  
Essentially, even were the Board to presume that the earliest 
diagnosis of any cardiovascular-pulmonary condition was in 1977, 
this is still 30 years following service.  There is no lay or 
medical history that these disorders existed during the veteran's 
military service or had their onset within the first post-service 
year, or for PTB, within the first 3 post-service years.  There is 
no medical opinion that has linked these disorders to the 
veteran's military service.  As the available medical records and 
histories do not place the onset of any of his post-service 
disabilities or any of the disorders causing his death prior to 
1968, many years after the veteran's separation from the military, 
the presumptive service connection provisions are not applicable.  
Therefore, the Board finds the probative medical evidence does not 
establish that the causes of the veteran's death were incurred or 
aggravated during his military service or within any applicable 
presumptive period.

As for the appellant's specific contention that malaria played a 
direct role in the veteran's death or in the development of the 
listed causes of the veteran's death, there is simply no competent 
evidence of record supporting that contention.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The appellant herself 
has testified that she has no such evidence.  Significantly, 
malaria was not listed as either a primary of secondary cause of 
death on the death certificate.  The medical evidence fails to 
show that the veteran had any residuals of malaria upon discharge 
from service, treatment for malaria was not shown by any of the 
post-service medical records on file, and medical evidence 
etiologically linking any of the causes of the veteran's death 
including PTB, to malaria which he had during service, simply does 
not exist in this case.  

For the reasons explained herein, the preponderance of the 
evidence is against the claim for entitlement to service 
connection for the cause of the veteran's death and the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Accrued benefits

When a veteran dies from service-connected disability, DIC is paid 
to his surviving spouse.  38 U.S.C.A. § 1310, 1311 (West 2002).  
The standards and criteria for determining whether or not a 
disability from which a veteran has died is service connected are 
the same standards and criteria employed for determining whether a 
disability is service connected generally, i.e., while the veteran 
is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved 
in a claim for DIC are decided without regard to any prior 
disposition of those issues during the veteran's lifetime. 38 
C.F.R. § 20.1106 (2003).

Unlike a claim for DIC, a claim for accrued benefits is derivative 
of a claim made by the veteran during his life.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996) (noting that an accrued 
benefits claim is derivative of the veteran's claim).  Upon the 
death of a veteran, periodic monetary benefits to which he was 
entitled at death, based on existing ratings or decisions or based 
on evidence in the file at the date of death, that were due and 
unpaid for a period not to exceed two years prior to death may be 
paid to his spouse.  38 U.S.C.A. § 5121 (West 2002).  Accrued 
benefits, in contrast to "death benefits" such as DIC, death 
compensation, and death pension, "are sums owing to the veteran 
for prior periods, but unpaid at the time of death."  Zevalkink, 
102 F.3d at 1242 (holding that accrued benefits are amounts "due 
and unpaid" prior to the veteran's death and are not in the nature 
of death benefits of the type referred to in 38 U.S.C. § 5310).  
See also, Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 90 (1998) ("a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application.")

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the application 
"must be filed within one year after the date of death."  38 
U.S.C.A. § 5121(c) (West 2002).  The appellant having claimed 
entitlement to accrued benefits, the first inquiry is whether she 
filed a timely claim for accrued benefits within one year after 
the date of death.

In this case, the appellant submitted an application for DIC and 
accrued benefits in September 2001, more than 10 years after the 
veteran's death in December 1990.  She did not specifically state 
that she was claiming accrued benefits on the DIC application 
form.  However, the law provides that a claim by a surviving 
spouse for DIC "shall also be considered to be a claim for . . . 
accrued benefits."  38 U.S.C.A. § 5101(b)(1) (West 2002); see 
Isenhart v. Derwinski, 3 Vet. App. 177, 179 (1992).  Clearly, the 
appellant did not submit a timely application for accrued 
benefits.  As to any assertion the appellant may advance that she 
had no knowledge of the law requiring filing a claim for accrued 
benefits within a certain period of time after the death of the 
decedent, the Board observes that the appellant's lack of 
knowledge of VA law and regulations does not waive the requirement 
that she had to have filed the application for accrued benefits 
within one year of the decedent's death.

Additionally, no claims were pending at the time of the veteran's 
death.  The appellant has not made any specific allegations or 
contentions that her husband had filed for VA compensation prior 
to his death or that he was eligible for such compensation. 

Therefore, as the appellant's claim for accrued benefits was not 
timely filed, and given that it was not derived from a claim that 
the veteran had pending at the time of his death, it must be 
denied for a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack of 
entitlement under the law).

C.  Death pension benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service.  38 U.S.C.A. §§ 
101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2003).  
Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes as authorized by 38 U.S.C.A. § 107 and 38 
C.F.R. § 3.40.

Section 107(a) contained in Title 38 of the United States Code 
provides that service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States, shall not be deemed to have been 
active military, naval, or air service for the purposes of 
awarding nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).

In the present case, as certified by the service department in 
June 1977, the veteran had active military service for VA purposes 
(that is, recognized guerrilla service) from November 1944 to June 
1946.  The service department's determination that the veteran had 
recognized guerrilla service which ended in June 1946 is binding 
on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.

As noted above, the provisions of 38 U.S.C.A. § 107(a) render the 
survivors of those who served as members of the organized military 
forces of the Government of the Commonwealth of the Philippines 
prior to July 1, 1946, such as the appellant's deceased husband, 
ineligible for nonservice-connected death pension benefits.  
Therefore, the appellant's claim for entitlement to VA death 
pension benefits must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.

Entitlement to accrued benefits is denied.

Entitlement to death pension benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



